WHITING, P. J.
This is- a cerltibrari proceeding brought to review. certain action of the state securities commission, hereinafter 'designated “'ccnimiissiion.’’ From the return it appears that tlhe Investors’ Syndicate, plaintiff -herein, 'has been 'doing business in ¡this state for 'several years under a permit granted to it by the 'commission ini the year 1914; that the commlis'sion, being of the opinion that 'the plaintiff’s business was such- as to' bring- it under -the provisions -of chapter 108, Laws 1915, and therefore under the superviisiion af the 'slbate pufohe examiner instead off the commission, 'Served upon Sa'idi plaintiff an order to show cause why 'the license theretofore iss'ued by tole 'commission should not ■be canceled; that, upon toe hearing on such order to 'show cause, toe commission, did not revoke plaintiff’s license, but, retaining juirisdiiction aver the plaintiff, the commission' did on November *25322, 1917, make an ¡order requiring, as a condition precedent to plaintiff's being allowed to continue ¡doing business in this sítate, ¡that it deposit 'certain .'securities vyltb the said eommis'slion; that plaintiff failed! to deposit tihie securities as .ordered'; 'and that the commission, on February 6, 1918, issued .an order canceling, vacating, and setting aside the said permit ¡above mentioned.
[1, 2] It is 'apparent that, by assuming to have authority to grant such permit 'if securities are ¡deposited, the commission concedes that plaintiff's business is not such as to'bring it under the ¡pnorvisitons of chalpteir 108, Laws 1915. Furthermore, that the commission w!as in error in ever Supposing that plaintiff was not under its jurisdiction w¡as conceded upon argument. Thus the sole question presented to us is whether the commission has jurisdiction', ¡under chapter 275, Laws 1915, to require the deposit of securities 'as 'a condition precedent to granting to an applicant a permit to do business within this State. The commission Iras failed to point oult any .provision of suCli law giving them .any such authority, 'and it is cle'ar that -it is wholly without such authority.
The order® otf sutíh commission herein referred to, one of November 22, 1917, 'the other of February 6, 1918, are hereby in all things annulled, Vacated, and set aside.